GORDON BENNETT, District Judge, sitting for Mr. Justice John C. Harrison,
delivered the opinion of the court.
This cause is a companion to Cause No. 13291, Eric Myhre, Plaintiff v. Thor Myhre, 170 Mont. 410, 554 P.2d 276 and Gertrude Myhre, Defendants, decided today, and arises from it. Petitioner asked that the defendants be enjoined from amending the by-laws of the corporation until this Court issued its decision in the other cause. This Court, having heard petitioner ex parte, directed that any proceedings by defendants aimed at amending the corporation’s by-laws in regard to the proposed employment and retirement plan for Thor Myhre (see our opinion in Cause No. 13291) be stayed until further order of this Court. Defendants thereafter asked for clarification of this Court’s order, particularly in regard to whether the order affirmed the district court’s judgment in regard to the employment and retirement plan, if it did, what duties the board should assign Thor Myhre.
As this Court has found the proposed employment and retirement plan was invalid and unenforceable, both of defendants’ questions are answered and the temporary stay should be, and is hereby revoked.
MR. CHIEF JUSTICE JAMES T. HARRISON and MR. JUSTICES CASTLES and HASWELL concur.